UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6290


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

JEFFREY ANDERSON,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-hc-02189-BR)


Submitted:   January 12, 2011              Decided:   January 27, 2011


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, David
T. Huband, Special Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey    Anderson        appeals         the   district      court’s   order

finding that he continues to satisfy the criteria for commitment

set   forth    at   18    U.S.C.     §   4246(a)         (2006)    and      continuing     his

commitment     to   the    custody        of       the    Attorney     General.        After

reviewing the record, we conclude that the district court did

not clearly err in its determination that Anderson continues to

suffer “from a mental disease or defect as a result of which his

release   would     create      a    substantial          risk    of   bodily     injury   to

another person or serious damage to property of another.”                                  See

18 U.S.C. § 4246(a); United States v. Cox, 964 F.2d 1431, 1433

(4th Cir. 1992) (stating standard of review).                               We accordingly

affirm.       We dispense with oral argument because the facts and

legal   contentions       are       adequately       presented         in   the   materials

before the court and argument would not significantly aid the

decisional process.

                                                                                   AFFIRMED




                                               2